     Case 2:13-cr-00160-MCE-AC Document 259 Filed 06/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:13-cr-0160-MCE-AC-1
12                       Respondent,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    ALEXANDER SAKHANSKIY,
15                       Movant.
16

17          On September 12, 2019, movant filed a cursory motion to vacate, set aside or correct his

18   sentence under 28 U.S.C. § 2255, in which he stated he would file a supporting memorandum by

19   the end of September 2019. ECF No. 238. The court subsequently granted movant several

20   extensions of time to file his supporting memorandum. See ECF Nos. 243, 249, 251, 253. The

21   court delayed the deadline for respondent’s response to “30 days after the electronic filing of

22   movant’s memorandum.” ECF No. 243 at 1.

23          The court’s most recent order, filed March 23, 2020, directed movant to file and serve his

24   supporting memorandum on or before April 13, 2020. ECF No. 253. That deadline has long

25   passed; however, movant has neither filed his memorandum nor otherwise communicated with

26   the court. Due to movant’s failure to comply with the court’s most recent order, despite

27   numerous prior extensions of time, and overall failure to prosecute this case, the undersigned will

28   recommend that this action be dismissed without prejudice.
     Case 2:13-cr-00160-MCE-AC Document 259 Filed 06/04/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without
 2   prejudice. See Local Rule 110 (failure to follow court orders); Fed. R. Civ. P. 41(b) (failure to
 3   prosecute).
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
 6   days after being served with these findings and recommendations, movant may file written
 7   objections with the court. Such a document should be captioned “Objections to Magistrate
 8   Judge’s Findings and Recommendations.” Movant is advised that failure to file objections within
 9   the specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
10   F.2d 1153 (9th Cir. 1991).
11   DATED: June 3, 2020
12

13
     .
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
